DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claim 7 objected to because of the following informalities:  the word “and” appears to be missing to clarify the limitation such that it reads as “the adhesive layer is provided in the recess and formed on an upper surface of the second member.” It is noted that without this correction, further 112 1st paragraph and 2nd paragraph rejections are necessary to address the antecedence of the recess (as it would read as being on the upper surface of the second member) and written description issues (as there is no upper surface of the second member recess) and drawing objections (as this is not shown.) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrodes" in 9.  There is insufficient antecedent basis for this limitation in the claim, as only one electrode has been claimed. For the purposes of examining based on the merits, the claim will be interpreted as “the electrode are two electrodes.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2012/0251759 to Yamawaku et al.
In regards to Claim 1, Yamawaku teaches an edge ring 25 Fig. 1, 12 (focus ring 25, and also 115 Fig. 12) arranged around a substrate W, the edge ring comprising: 5an annular first member 115g  that has a recess on a lower surface (as shown in Fig. 12, where 115T, 115E fits within the bottom lip) and is made of a first material having plasma resistance (as it is made out of silicon carbide [0123]); and an annular second member 115T that is arranged in the recess and is made of a second material having a rigidity 10lower than that of the first material (as it made out of silicon, [0123, 0050-0123].  
In regards to Claim 2, Yamawaku teaches the first material 115G includes silicon carbide [0123]  15wherein the second material 115T includes silicon [0123].  
In regards to Claim 3, Yamawaku teaches a thickness of the second member is larger than a depth of the recess (as shown in how 115T, 115E is taller than the recess for 115G as shown in Fig. 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0251759 to Yamawaku et al in view of United States Patent Application No. 2011/0315318 to Kobayashi et al.
The teachings of Yamawaku are relied upon as set forth in the above 102 rejection.
In regards to Claims 4-6, Yamawaku teaches that between the first member and the second member there is a heat transfer sheet 105e [0118] in between, such that they are joined by said heat transfer sheet that is provided between a bottom surface of the recess and an upper surface of the second member.
Yamawaku does not expressly teach that this heat transfer sheet is an adhesive layer, and in regards to Claims 5 and 6, does not expressly teach  the adhesive layer contains a silicone-based adhesive or the adhesive layer further contains a conductive filler.  
 Kobayashi teaches that a heat transfer sheet 38 Fig. 2 on the bottom surface of a focus ring 25 is formed out of a heat resistant adhesive containing silicon components with conductive fillers placed therein [0064, 0045-0077], the material allowing for uniform temperature control of the focus ring [0077].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Yamawaku with the teachings of Kobayashi by changing the generic material of Yamawaku with the materials taught by Kobayashi for the heat transfer sheet, as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2143 Motivation B.
	 In regards to Claim 7, Yamawaku in view of Kobayashi teach the adhesive layer is provided in the recess and formed on an upper surface of the second member, as shown in Fig. 12 of Yamawaku.  

Claim(s) 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2012/0251759 to Yamawaku et al.
In regards to Claim 8, Endoh teaches an 10apparatus Fig. 1, 11 comprising: a processing container 10 which provides a processing space (interior space of 10); a stage 11 which is provided inside the processing container and on which a substrate W is mounted; and 15an edge ring 30 arranged so as to surround a periphery of the substrate W, wherein the stage comprises an electrode 25c, 25d that electrostatically attracts the edge ring in a region that at least partially overlaps with the edge ring in plan view [0099-0114, 0094-0206]. 20Endoh  
Endoh does not expressly teach the edge ring includes: an annular first member that has a recess on a lower surface and is made of a first material having plasma resistance; and 25an annular second member that is arranged in the recess and that is made of a second material having a -19-rigidity lower than that of the first material and that has a lower surface that is in contact with an upper surface of the stage.  
Yamawaku teaches an edge ring 25 Fig. 1, 12 (focus ring 25, and also 115 Fig. 12) arranged around a substrate W, the edge ring comprising: 5an annular first member 115g  that has a recess on a lower surface (as shown in Fig. 12, where 115T, 115E fits within the bottom lip) and is made of a first material having plasma resistance (as it is made out of silicon carbide [0123]); and an annular second member 115T that is arranged in the recess and is made of a second material having a rigidity 10lower than that of the first material (as it made out of silicon, [0123, 0050-0123].  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh by substituting with the focus ring of Yamawaku. See MPEP 2143 Motivation B. 
The resulting apparatus fulfills the limitations of the claim. 
5 In regards to Claim 9, Endoh teaches a space to which a heat transfer gas is supplied between the upper surface of the stage and the lower surface of the second member (as per the teachings of [0148-0157, which is applied to Fig. 11 through 46b, [0202-0205]).
15ir2 In regards to Claim 11, Endoh in view of Yamawaku teaches that only the second member out of the first member and the second member is in contact with the upper surface of the stage, as shown in Fig. 12, where 115T covers the entire back surface of 115 as well as in the recess.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2012/0251759 to Yamawaku et al, as applied to Claim 9 above, and in further view of United States Patent Application No. 2018/0166312 to Kimball et al.
The teachings of Endoh in view of Yamawaku are relied upon as set forth in the above rejection of Claim 9.
10ir In regards to Claim 10, Endoh teaches the stage has an introduction hole 46b for introducing the heat transfer gas into the space, but does not expressly teach the electrode is two electrodes arranged with the introduction hole interposed therebetween.
Kimball teaches an electrostatic chuck system 108 Fig. 3 with a focus/edge ring 118 that has a gas introduction hole 328 [0020], there being two electrodes 312 for edge ring clamping, the gas introduction hole interposed therebetween [0014-0032].
As it is known to provide an electrostatic chuck to a focus ring, as taught by Endoh in view of Yamawaku, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the edge/focus ring electrostatic chuck as taught by Endoh to include two electrostatic chuck rings and a gas introduction hole, as per the teachings of Kimball. One would be motivated to do so for the predictable result of chucking the ring. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0155568 to Todorow, which teaches a recess in a top ring with inner and outer flanges, as shown in Fig. 3, 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716